NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER

ASSIGNMENT OF RENTS, LEASES, AND OTHER BENEFITS

This Assignment, made the 9th day of December, 2010, by and between G & E HC
REIT II SURGICAL HOSPITAL OF HUMBLE, LLC, a Delaware limited liability company,
hereinafter called “Assignor”, and AMERICAN MOMENTUM BANK, hereinafter called
“Assignee”.

WITNESSETH:

Assignor, for good and valuable consideration, the receipt of which is hereby
acknowledged, does hereby absolutely and irrevocably bargain, sell, transfer,
assign, convey, set over and deliver unto Assignee all right, title and interest
of the Assignor in, to and under any leases currently in existence and all
future leases hereinafter entered into by Assignor, relating to that certain
real property situated in Harris County, Texas, described as follows:

Tract I:

A 2.5814 acre (113,444 sq. ft.) tract of land situated in the John Brown Jones
Survey, Abstract Number 484, Harris County, Texas, being out of Unrestricted
Reserve “B”, SHORT PLAT OF HUMBLE GATTITOWN, as recorded under Film Code Number
434058 of the Harris County Map Records, and being more particularly described
by metes and bounds attached hereto and made a part hereof.

Tract II:

Easement rights benefitting Tract I, created in Access Easement Agreement dated
May 9, 2000, filed for record under Harris County Clerk’s File No. U463033.

Tract III:

Easement rights benefitting Tract I, created in Easement Agreement for Utilities
dated March 18, 2005, filed for record under Harris County Clerk’s File
No. Y340602.

Tract IV:

Easement rights benefitting Tract I, created in Reciprocal Access and Parking
Easement Agreement dated March 18, 2005, filed for record under Harris County
Clerk’s File No. Y340604;

Tract V:

Easement rights benefitting Tract I, created in Utilities Easement and
Electrical Conduit Easement dated December   , 2010, filed for record under
Harris County Clerk’s File No.      ;

Tract VI:

Easement rights benefitting Tract I, created in Drainage Easements and Light
Standard Easements Agreement dated December   , 2010, filed for record under
Harris County Clerk’s File No.   ;

Tract VII:

Easement rights benefitting Tract I, created in Reciprocal Access and Parking
Easement dated December   , 2010, filed for record under Harris County Clerk’s
File No.   ;

and all amendments, extensions and renewals of said leases and any of them, all
of which are hereinafter called the “Leases”; and all rents, income and profits
which may now or hereafter be or become due or owing under the Leases, or any of
them; and all income, profits, revenues, royalties, bonuses, accounts, equitable
and contract rights, general intangibles and benefits in any way pertaining to
or on account of the use of the Premises.

Assignor warrants, covenants and agrees with Assignee as follows:

1. Assignor is the sole owner of the entire lessor’s interest in the Leases, and
has not executed any other assignment of any of the Leases or the rents, income,
profits, and benefits accruing from the Premises, and has not done and shall not
do anything which might prevent Assignee from fully exercising its rights under
this Assignment.

2. The Leases are valid and enforceable in accordance with their terms and have
not been altered, modified, amended, terminated, or renewed, nor have any of the
terms and conditions thereof been waived in any manner whatsoever except as
approved in writing by Assignee.

3. No Leases have been or will be entered into except for actual occupancy of
the Premises by the lessees thereunder.

4. There are no defaults, now existing under any of the Leases and there exists
no state off acts, which, with the giving of notice or lapse of time or both,
would constitute a default under any of the Leases; and Assignor will fulfill or
perform each and every condition and covenant of each of the Leases by lessor to
be fulfilled or performed, give prompt notice to Assignee of any notice of
default either given or received by Assignor under any of the Leases together
with a complete copy of any such notice; and Assignor shall, at the sole cost
and expense of Assignor, enforce, short of termination of any Lease, the
performance or observance of each and every covenant and condition of all such
Leases by the lessee(s) to be performed or observed.

5. Assignor has not collected or accepted payment of rent under any of the
Leases more than one month in advance.

6. Assignor shall not, without prior written consent of Assignee, (i) execute
any other assignment of rents, income, profits and benefits accruing from the
Premises, or (ii) execute any future leases of any portion of the Premises, or
(iii) terminate or consent to the cancellation or surrender of any Leases or
tenancy of the Premises or any part thereof, now existing or hereafter to be
made, having an unexpired term of six (6) months or more, or (iv) modify, alter
or amend any Lease or tenancy including so as without limitation, shortening the
unexpired term thereof or decreasing the amount of the rents payable thereunder,
or (v) accept prepayments more than thirty (30) days prior to the due date of
any installments of rents to become due and payable under any Leases or
tenancies, or (vi) accept any security deposit equal to more than two
(2) months’ rent, or (vii) consent to an assignment or subletting, in whole or
in part, or (viii)cause or permit any Leases or tenancies to be subordinated to
any lien on the Premises, except the lien of the Mortgage referenced below.

7. Assignor shall and does hereby assign and transfer to Assignee any and all
subsequent leases and lease guaranties upon all or any part of the Premises and
shall execute and deliver at the request of Assignee all such further assurances
and assignments as Assignee shall from time to time require or deem necessary.

8. Each of the Leases shall remain in full force and effect irrespective of any
merger of the interests of the lessor and lessee under any of the Leases.

9. Assignor shall furnish to Assignee, within thirty (30) days after a request
by Assignee to do so, a written statement containing the names of all lessees or
occupants of the Premises, the terms of their respective Leases or tenancies,
the spaces occupied and the rentals paid. If any of such Leases provide for the
giving by the lessee of certificates with respect to the status of such Leases,
Assignor shall exercise its right to request such certificates within five
(5) days of any demand therefor by Assignee.

10. Assignor shall, at its sole cost and expense, appear in and defend any
action or proceeding arising under or in any manner related to any of the
Leases.

The parties further agree as follows:

This Assignment is absolute and effective immediately. Notwithstanding the
foregoing, Assignor shall have a license to receive, collect, and enjoy the
rents, income, profits and benefits accruing from the Premises until a default
has occurred under the terms and conditions of that certain Promissory Note of
even date herewith in the principal amount of NINE MILLION AND NO/100 DOLLARS
($9,000,000.00) executed by the Assignor and payable to the order of Assignee;
and upon default such license shall cease automatically, without need of notice,
possession, foreclosure, or any other act or procedure, and all rents, income,
profits, and benefits assigned hereby shall thereafter be payable directly to
Assignee; except that such license shall be reinstated automatically by
acceptance by Assignee of any cure of any such default by Assignor, unless
Assignee shall notify Assignor that acceptance of such cure shall not reinstate
such license.

Assignee may demand, collect, receive and give complete acquittances for any and
all rents, income, profits, and benefits accruing from the Premises, and at
Assignee’s discretion file any claim or take any other action or proceeding and
make any settlement of any claims which Assignee may deem necessary or desirable
in order to collect and enforce the payment of the rents, income, profits, and
benefits. Lessees of the Premise are hereby expressly authorized and directed to
pay any and all amounts due Assignor pursuant to the Leases to Assignor or such
nominee as Assignee may designate in writing delivered to and received by such
Lessees who are expressly relieved of any and all duty, liability or obligation
to Assignor in respect of all payments so made.

Assignee is hereby vested with full power to use all measures, legal and
equitable, deemed by it necessary or proper to enforce this Assignment and to
collect the rents, income, profits, and benefits assigned hereunder, including
the right of Assignee or its designee to enter upon the Premises, or any part
thereof, without force and with process of law, and take possession of all or
any part of the Premises together with all personal property, fixtures,
documents, books, records, papers and accounts of Assignor relating thereto, and
may exclude Assignor, its agents or servants, wholly therefrom. Assignor hereby
grants full power and authority to Assignee to exercise all rights, privileges
and powers herein granted at any and all times hereafter, without notice to
Assignor with full power to use and apply all of the rents and other income
herein assigned to the payment of costs of managing and operating the Premises
and of any indebtedness or liability of Assignor to Assignee, including but not
limited to the payment of taxes, special assessments, insurance premiums, damage
claims, the costs of maintaining, repairing, rebuilding and restoring the
improvements on the Premises or of making same rentable, attorney’s fees
incurred in connection with the enforcement of this Assignment, and of principal
and interest payments due from Assignor to Assignee on the Note and the
instruments securing payment thereof, all in such order as Assignee may
determine. Assignee shall be under no obligation to exercise or prosecute any of
the rights or claims assigned to it hereunder or to perform or carry out any of
the obligations of the lessor under any of the Leases and does not assume any of
the liabilities in connection with or arising or growing out of the covenants
and agreements of Assignor in the Leases. Assignor hereby agrees to indemnify
Assignee and to hold it harmless from any liability, loss or damage including
without limitation reasonable attorney’s fees which may or might be incurred by
it under the Leases or by reason of this Assignment, and from any and all claims
and demands whatsoever which may be asserted against Assignee by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants or agreements contained in any of the Leases. This
Assignment shall not operate to place responsibility for the control, care,
management or repair of the Premises, or parts thereof, upon Assignee nor shall
it operate to make Assignee liable for any waste of the Premises by lessee under
any of the Leases or any other party, or for any dangerous or defective
condition of the Premises or for any negligence in the management, upkeep,
repair or control of the Premises resulting in loss or injury or death to any
lessee, licensee, employee or stranger.

Assignee may, at its option, although it shall not be obligated to do so,
perform any lease covenant for and on behalf of Assignor and any monies expended
in so doing shall be chargeable with interest to Assignor the same as for
advances under the Deed of Trust and Security Agreement (“Mortgage”) of even
date herewith securing payment of the Note.

Waiver of or acquiescence by Assignee in any default by Assignor, or failure of
Assignee to insist upon strict performance by Assignor of any warranties or
agreements in this Assignment, shall not constitute a waiver of any subsequent
or other default or failure, whether similar or dissimilar.

The rights and remedies of Assignee under this Agreement are cumulative and are
not in lieu of, but are in addition to any other rights or remedies Assignee
shall have under the Note, Mortgage, or any other instrument, or at law or in
equity.

If any term of this Assignment, or the application thereof to any person or
circumstances, shall, to any extent, be invalid or unenforceable, the remainder
of this Assignment, or the application of such term to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each term of this Assignment shall be valid and
enforceable to the fullest extent permitted by law.

All notices to be given by this Assignment shall be sufficient if mailed either
by (i) postage prepaid, certified or registered mail, return receipt requested,
or (2) by delivery to a nationally recognized overnight delivery service, to the
above described addresses of the parties hereto, or to such other address as a
party may request in writing. Any time period provided in the giving of any
notice hereunder shall commence upon the date such notice is deposited in the
mail or delivered to said overnight delivery service, as the case may be.

The term “Assignor” and “Assignee” shall be construed to include the heirs,
personal representatives, successors and assigns thereof. The gender and number
used in this Agreement are used as a reference term only and shall apply with
the same effect whether the parties are of the masculine or feminine gender,
corporate or other form, and the singular shall likewise include the plural.

This Assignment may not be amended, modified or changed nor shall any waiver of
any provision hereof be effective, except only by an instrument in writing and
signed by the party against whom enforcement of any waiver, amendment, change,
modification or discharge is sought.

This Assignment shall terminate automatically when the Note is paid in full and
the Mortgage is fully released and discharged.

IN WITNESS WHEREOF, the said Assignor has caused this instrument to be signed
and sealed as of the date first above written.

ASSIGNOR:

G & E HC REIT II SURGICAL HOSPITAL OF
HUMBLE, LLC, a Delaware limited liability company

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory



         
State of California
    )  
 
  ) ss.
County of Orange
    )  

On December 8, 2010 before me, P.C. Han, Notary Public, personally appeared
Shannon K S Johnson, who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ P.C. Han (Seal)

